DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments filed on 9/28/2021 are fully considered as follows:
Applicant argues that the 35 USC 103 should not be maintained to amended claim 1 in view of Dekar does not disclose features regarding how a next process can be performed when a determination is made that the weight of the food in the container (i.e., Dekar's food compartment 54) is reduced and then increased before and after the determination that the first gripper (i.e., Dekar's feed utensil 110) reciprocates in the container (i.e., Dekar's food compartment 54) for gripping the food. This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues that Dekar does not relate to the suspension of moving the feed utensil 110 (alleged first gripper) toward the user and then movement of the feed utensil 110 to the user for gripping again the dropped (i.e., scraped) food. This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues that Hall does not discuss determining whether the robot 120 reciprocates in the container 110. More specifically, Hall does not teach or suggest determining whether the first gripper reciprocates in the container, as recited in independent claim 1. This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues that Hall does not teach or suggest "before and after the reciprocating in response to a determination that the first gripper reciprocates in the container,” The Office Action (on bottom of page 3) appears to relate to each time an item is removed from a container 110 and then replaced in the container 110. However, this does not teach determining that the first gripper 
Applicant argues that Song merely discloses that a picking arm 100 is provided with a gripper 110 which is able to pick up a food on the food tray 10. However, there is no suggestion to modify Dekar (and Hall) based on Song so as to teach the following features of independent claim 1. This argument is persuasive. Therefore, a new ground of rejection is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dekar (US 9566714 B2) in view of Conder (US 20150260566 A1). 
Regarding claim 1, Dekar teaches A method of providing food to a user, the method comprising: (Col 3 Lines 20-21 a self-feeding device 10 for feeding a user)
determining to provide first food among the food to the user; (Fig. 1 element 12 user and Fig. 10 Col 8 Lines 32-35 Secured to one end of the elongated shaft 126 is an integrally formed arcuate member forming a spoon 128 for receiving and transferring the food item 8)
moving a first gripper to a container that contains the first food; (Col 12 Lines 14-21 The self-feeding device 10 automatically operates the feed arm assembly 26 to position the feeding utensil 110 with respect to the selected food compartment 54, and retrieves the food item 8 from the selected food compartment 54 using the feeding utensil 110. For example, the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110.)
determining whether the first gripper reciprocates in the container; (Col 12 Lines 14-28 The self-feeding device 10 automatically operates the feed arm assembly 26 to position the feeding utensil 110 with respect to the selected food compartment 54, and retrieves the food item 8 from the selected food compartment 54 using the feeding utensil 110. For example, the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110. The feed arm assembly 26 may scrape the feeding utensil 110 along the tab 58 as shown at 146 of FIG. 15d to avoid excess food on the feeding utensil 110. The feed arm assembly then transfers the selected food item to the user 12 such that the utensil 110 is within a predetermined distance from the user 12, i.e. as close to the users mouth as comfortable for the user to obtain the food from the utensil 110.)
moving the first gripper toward the user, (Col 8 Lines 62-67 The software program operatively controls the movement and position of the feed arm assembly 26 to both capture the food or liquid which is situated in one or more of the food compartments 54 or 116 and to subsequently present the captured food product (solid or liquid) to the user 12, i.e. user's mouth)
calculating a weight difference value indicating an amount of change in a total weight of the food before and after the reciprocating in response to a determination that the first gripper reciprocates in the container; and (Col 18 Lines 19-29 the sensor 646 monitors the weight of the food located in the food compartment 54 and the drink located in the container 116 and transmits a corresponding signal related to the weight to the processor 642. In addition to monitoring the weight of the food and each individual food compartment 54, the self-feeding device 10 can also record the number of spoonsfuls of food consumed by the user 12 or the number of times the user takes a drink from the container 116 and correlate that with the weight of the food removed from the food compartment 54 or the weight removed from the container 116)
determining whether the first food is provided to the user based on the weight difference value, (Col 18 Lines 22-28 In addition to monitoring the weight of the food and each individual food compartment 54, the self-feeding device 10 can also record the number of spoonful’s of food consumed by the user 12 or the number of times the user takes a drink from the container 116 and correlate that with the weight of the food removed from the food compartment 54)
 wherein the determining whether the first food is provided to the user comprises: (Col 18 Lines 22-28 In addition to monitoring the weight of the food and each individual food compartment 54, the self-feeding device 10 can also record the number of spoonful’s of food consumed by the user 12 or the number of times the user takes a drink from the container 116 and correlate that with the weight of the food removed from the food compartment 54)
Dekar does not expressly disclose but Conder discloses determining that the first food is not provided to the user when the total weight of the food is reduced and then increased after the determination that the first gripper reciprocates in the container, (Fig. 3 Serve meat, if weight is correct, customer is served, if too little, add meat, or too much, return meat to container)
suspending moving of the first gripper toward the user at a point in time of determining that the first food is not provided to the user, and 2Serial No. 16/561,466Docket No. LKP-0003 (Fig. 3 Serve meat, if weight is correct, customer is served) Reply to Office Action dated 
after suspending moving of the first gripper toward the user, moving the first gripper to the container again. (Fig. 3 customer is only served when the weight is correct)
In this way, the system of Conder includes a weighing system for measuring the amount of food for a tray. Like Dekar, Conder is concerned with food service.
Therefore, from these teachings of Dekar and Conder, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Dekar since doing so would enhance the system by eliminating errors and saving money.
Regarding claim 3, Dekar teaches wherein the determining that the first food is not provided to the user comprises: determining that the first food is not provided to the user when a difference between a reduced amount and an increased amount of the total weight of the food is less than or equal to a threshold.  (Col 12 Lines 18-23 the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110. The feed arm assembly 26 may scrape the feeding utensil 110 along the tab 58 as shown at 146 of FIG. 15d to avoid excess food on the feeding utensil 110. Col 18 Lines 19-20 the sensor 646 monitors the weight of the food located in the food compartment 54)
Regarding claim 8, Dekar teaches An apparatus for providing food to a user, the apparatus comprising: (Col 3 Lines 20-21 a self-feeding device 10 for feeding a user)
at least one container that contains the food; (Fig. 1 element 54 food compartment)
a first gripper configured to carry the food; and (Fig. 1 element 26 feed arm assembly and Fig. 10 element 128 spoon)
a controller configured to determine to provide first food among the food to the user, (Fig. 1 element 12 user and Fig. 17 element 14 controller Col 8 Lines 32-35 Secured to one end of the elongated shaft 126 is an integrally formed arcuate member forming a spoon 128 for receiving and transferring the food item 8) control the first gripper to move to a container that contains the first food (Col 12 Lines 14-21 The self-feeding device 10 automatically operates the feed arm assembly 26 to position the feeding utensil 110 with respect to the selected food compartment 54, and retrieves the food item 8 from the selected food compartment 54 using the feeding utensil 110. For example, the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110), determine whether the first gripper reciprocates in the container (Col 12 Lines 14-28 The self-feeding device 10 automatically operates the feed arm assembly 26 to position the feeding utensil 110 with respect to the selected food compartment 54, and retrieves the food item 8 from the selected food compartment 54 using the feeding utensil 110. For example, the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110. The feed arm assembly 26 may scrape the feeding utensil 110 along the tab 58 as shown at 146 of FIG. 15d to avoid excess food on the feeding utensil 110. The feed arm assembly then transfers the selected food item to the user 12 such that the utensil 110 is within a predetermined distance from the user 12, i.e. as close to the users mouth as comfortable for the user to obtain the food from the utensil 110.), control the first gripper to move toward the user, (Col 8 Lines 62-67 The software program operatively controls the movement and position of the feed arm assembly 26 to both capture the food or liquid which is situated in one or more of the food compartments 54 or 116 and to subsequently present the captured food product (solid or liquid) to the user 12, i.e. user's mouth) calculate a weight difference value indicating an amount of change in a total weight of the food before and after the reciprocating in response to a determination that the first gripper reciprocates in the container, and (Col 18 Lines 19-29 the sensor 646 monitors the weight of the food located in the food compartment 54 and the drink located in the container 116 and transmits a corresponding signal related to the weight to the processor 642. In addition to monitoring the weight of the food and each individual food compartment 54, the self-feeding device 10 can also record the number of spoonsfuls of food consumed by the user 12 or the number of times the user takes a drink from the container 116 and correlate that with the weight of the food removed from the food compartment 54 or the weight removed from the container 116) determine whether the first food is provided to the user based on the weight difference value (Col 18 Lines 22-28 In addition to monitoring the weight of the food and each individual food compartment 54, the self-feeding device 10 can also record the number of spoonful’s of food consumed by the user 12 or the number of times the user takes a drink from the container 116 and correlate that with the weight of the food removed from the food compartment 54)
wherein the controller is configured to: (Fig. 17 element 14 controller)
Dekar does not expressly disclose but Conder discloses determine that the first food is not provided to the user when the total weight of the food is reduced and then increased after the determination that the first gripper reciprocates in the container, (Fig. 3 Serve meat, if weight is correct, customer is served, if too little, add meat, or too much, return meat to container)
control the first gripper to suspend moving of the first gripper toward the user at a point in time of determining that the first food is not provided to the user, and 4Serial No. 16/561,466Docket No. LKP-0003  (Fig. 3 Serve meat, if weight is correct, customer is served)
Reply to Office Action dated after the suspend moving of the first gripper toward the user, control the first gripper to move to the container again. (Fig. 3 customer is only served when the weight is correct)
In this way, the system of Conder includes a weighing system for measuring the amount of food for a tray. Like Dekar, Conder is concerned with food service.
Therefore, from these teachings of Dekar and Conder, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Dekar since doing so would enhance the system by eliminating errors and saving money.
Regarding claim 10, Dekar teaches wherein the controller is configured to determine that the first food is not provided to the user when a difference between a reduced amount and an increased amount of the total weight of the food is less than or equal to a threshold. (Col 12 Lines 18-23 the feed arm assembly may be actuated so that the feeding utensil 110 may scoop, or stab or otherwise position the food item 8 on the feeding utensil 110. The feed arm assembly 26 may scrape the feeding utensil 110 along the tab 58 as shown at 146 of FIG. 15d to avoid excess food on the feeding utensil 110. )
Regarding claim 15, Dekar teaches A non-transitory computer-readable storage medium storing programs to perform the method of claim 1 (Col 8 Lines 58-59 The controller 14 may include a microprocessor and a computer readable storage medium)
Claims 5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dekar (US 9566714 B2) in view of Conder (US 20150260566 A1) in further view of Song (US 9066615 B2)
Regarding claim 5, Dekar does not expressly disclose but Song discloses wherein the determining that the first food is not provided to the user comprises: moving a second gripper instead of the first gripper when a number of times that the first gripper is moved to the container again is greater than or equal to a predetermined number of times. (Col 8 Lines 39-48 the present invention is configured such that the user can designate several food sections 11 containing different kinds of foods to eat at one time. In other words, the control unit (not shown) controls the apparatus such that when the user designates several food sections 11, the picking arm 100 successively transfers pieces of food contained in the designated food sections 11 to the feeding arm 200, and after the selected foods have been transferred to the feeding arm 200, the feeding arm 200 transfers the food to the mouth of the user)
In this way, the system of Song includes a robot serving different kinds of foods to eat. Like Dekar, Song is concerned with manipulators for service tasks. 
Therefore, from these teachings of Dekar and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Dekar since doing so would enhance the system by including a robot serving different kinds of foods to eat.
Regarding claim 7, Dekar does not expressly disclose but Song discloses wherein the determining whether the first food is provided to the user further comprises: determining to provide second food different from the first food to the user.  (Col 8 Lines 39-48 the present invention is configured such that the user can designate several food sections 11 containing different kinds of foods to eat at one time. In other words, the control unit (not shown) controls the apparatus such that when the user designates several food sections 11, the picking arm 100 successively transfers pieces of food contained in the designated food sections 11 to the feeding arm 200, and after the selected foods have been transferred to the feeding arm 200, the feeding arm 200 transfers the food to the mouth of the user.)
In this way, the system of Song includes a robot serving different kinds of foods to eat. Like Dekar, Song is concerned with manipulators for service tasks. 
Therefore, from these teachings of Dekar and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Dekar since doing so would enhance the system by including a robot serving different kinds of foods to eat.
Regarding claim 12, Dekar does not expressly disclose but Song discloses further comprising: a second gripper, wherein the controller is further configured to control the second gripper to move to the container instead of the first gripper when a number of times that the first gripper is moved to the container again is greater than or equal to a predetermined number of times.  (Col 8 Lines 39-48 the present invention is configured such that the user can designate several food sections 11 containing different kinds of foods to eat at one time. In other words, the control unit (not shown) controls the apparatus such that when the user designates several food sections 11, the picking arm 100 successively transfers pieces of food contained in the designated food sections 11 to the feeding arm 200, and after the selected foods have been transferred to the feeding arm 200, the feeding arm 200 transfers the food to the mouth of the user)
In this way, the system of Song includes a robot serving different kinds of foods to eat. Like Dekar, Song is concerned with manipulators for service tasks. 
Therefore, from these teachings of Dekar and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Dekar since doing so would enhance the system by including a robot serving different kinds of foods to eat.
Regarding claim 14, Dekar does not expressly disclose but Song discloses wherein the controller is configured to provide second food different from the first food to the user in response to a determination that the first food is provided to the user.  (Col 8 Lines 39-48 the present invention is configured such that the user can designate several food sections 11 containing different kinds of foods to eat at one time. In other words, the control unit (not shown) controls the apparatus such that when the user designates several food sections 11, the picking arm 100 successively transfers pieces of food contained in the designated food sections 11 to the feeding arm 200, and after the selected foods have been transferred to the feeding arm 200, the feeding arm 200 transfers the food to the mouth of the user.)
In this way, the system of Song includes a robot serving different kinds of foods to eat. Like Dekar, Song is concerned with manipulators for service tasks. 
Therefore, from these teachings of Dekar and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Dekar since doing so would enhance the system by including a robot serving different kinds of foods to eat.
Claims 6, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dekar (US 9566714 B2) in view of Conder (US 20150260566 A1) in further view of Hall (US 10293488 B2).
Regarding claim 6, Dekar does not expressly disclose but Hall discloses wherein the determining whether the first gripper reciprocates comprises: recognizing the first gripper using a sensor located in the container to determine whether the first gripper reciprocates in the container.  (Fig. 7 element 700 sensor in element 110 container Col 7 Lines 28-31 As items are removed by the robot 120 from the one or more containers 110, feedback from the one or more sensors confirms a decrease in weight and the controller 130 is updated to account for the absence of the removed items)
In this way, the system of Hall includes a robot removing items in a container and sensors inside the container. Like Dekar, Hall is concerned with manipulators for service tasks.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hall to the system of Dekar since doing so would enhance the system by including a robot removing items in a container and sensors inside the container.
Regarding claim 13, Dekar does not expressly disclose but Hall discloses wherein the at least one container comprises a sensor and the controller is configured to recognize the first gripper using the sensor to determine whether the first gripper reciprocates in the container.  (Col 2 Line 67 – Col 3 Lines 1-2 Each container 110 comprises a controller 130 comprising information about individual contents 140 of the container 110. Col 7 Lines 28-31 As items are removed by the robot 120 from the one or more containers 110, feedback from the one or more sensors confirms a decrease in weight and the controller 130 is updated to account for the absence of the removed items)
In this way, the system of Hall includes a robot removing a container and determining a difference in weight before and after the container is replaced. Like Dekar, Hall is concerned with manipulators for service tasks. 
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hall to the system of Dekar since doing so would enhance the system by including a robot removing a container and determining a difference in weight before and after the container is replaced.
Regarding claim 16, Dekar does not expressly disclose but Hall discloses comprising: a sensor to obtain sensing information regarding movement of the first gripper, and the controller is configured to determine whether the first gripper reciprocates in the container based the sensing information obtained by the sensor.   (Fig. 7 element 700 sensor in element 110 container Col 7 Lines 28-31 As items are removed by the robot 120 from the one or more containers 110, feedback from the one or more sensors confirms a decrease in weight and the controller 130 is updated to account for the absence of the removed items)
In this way, the system of Hall includes a robot removing items in a container and sensors inside the container. Like Dekar, Hall is concerned with manipulators for service tasks.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hall to the system of Dekar since doing so would enhance the system by including a robot removing items in a container and sensors inside the container.
Regarding claim 17, Dekar does not expressly disclose but Hall discloses wherein the controller is configured to determine whether the first gripper reciprocates in the container by determining whether the first gripper moves into the container and then then moves to an outside of the container based the sensing information obtained by the sensor.   (Fig. 7 element 700 sensor in element 110 container Col 7 Lines 28-31 As items are removed by the robot 120 from the one or more containers 110, feedback from the one or more sensors confirms a decrease in weight and the controller 130 is updated to account for the absence of the removed items)
In this way, the system of Hall includes a robot removing items in a container and sensors inside the container. Like Dekar, Hall is concerned with manipulators for service tasks.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hall to the system of Dekar since doing so would enhance the system by including a robot removing items in a container and sensors inside the container.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dekar (US 9566714 B2) in view of Conder (US 20150260566 A1) in further view of Hall (US 10293488 B2) in further view of Fogelberg (US 10004625 B2)
Regarding claim 18, Dekar does not expressly disclose but Hall discloses wherein the controller is configured to determine whether the first gripper reciprocates in the container by determining, based the sensing information obtained by the sensor,  (Fig. 7 element 700 sensor in element 110 container Col 7 Lines 28-31 As items are removed by the robot 120 from the one or more containers 110, feedback from the one or more sensors confirms a decrease in weight and the controller 130 is updated to account for the absence of the removed items)
In this way, the system of Hall includes a robot removing items in a container and sensors inside the container. Like Dekar, Hall is concerned with manipulators for service tasks.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hall to the system of Dekar since doing so would enhance the system by including a robot removing items in a container and sensors inside the container.
Dekar does not expressly disclose but Fogelberg discloses whether the first gripper moves toward a lower end portion of the container, and then moves toward an upper end portion of the container.  (Fig. 2c-2d)
In this way, the system of Fogelberg includes a robot moving a spoon horizontally from the top of the plate, along the bottom of the plate, and back to the top of the plate. Like Dekar, Fogelberg is concerned with eating aid robots.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fogelberg to the system of Dekar since doing so would enhance the system by including any piece of food falling off during moving the spoon from the first vertical level to the second vertical level on the plate or outside the place may be avoided.
Claim 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Dekar (US 9566714 B2) in view of Conder (US 20150260566 A1) in further view of Fogelberg (US 10004625 B2)
Regarding claim 19, Dekar does not expressly disclose but Fogelberg discloses wherein the determining whether the first gripper reciprocates in the container includes determining whether the first gripper moves into the container and then moves to an outside of the container.  (Fig. 2c-2d)
In this way, the system of Fogelberg includes a robot moving a spoon horizontally from the top of the plate, along the bottom of the plate, and back to the top of the plate. Like Dekar, Fogelberg is concerned with eating aid robots.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fogelberg to the system of Dekar since doing so would enhance the system by including any piece of food falling off during moving the spoon from the first vertical level to the second vertical level on the plate or outside the place may be avoided.
Regarding claim 20, Dekar does not expressly disclose but Fogelberg discloses wherein the determining whether the first gripper reciprocates in the container includes determining whether the first gripper moves toward a lower end portion of the container, and then moves toward an upper end portion of the container. (Fig. 2c-2d)
In this way, the system of Fogelberg includes a robot moving a spoon horizontally from the top of the plate, along the bottom of the plate, and back to the top of the plate. Like Dekar, Fogelberg is concerned with eating aid robots.
Therefore, from these teachings of Dekar and Hall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fogelberg to the system of Dekar since doing so would enhance the system by including any piece of food falling off during moving the spoon from the first vertical level to the second vertical level on the plate or outside the place may be avoided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664